DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “finger movements sensor” recites in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “finger movements sensor” which is not found in the specification and does not appear to be shown in the Figures.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 1 recites “the upper body,” “the upper assembly,” “the lower body soft-handed upper grip surfaces and lower grip surfaces,” “the phone,” “the effective sensor area,” “the cradle device,” “the vibration and vibration motors,” “the power source,” “the intelligent module,” and “the stick portion” which renders the claims indefinite. There is insufficient antecedent basis for these limitations in the claim. 
Claim 1 recites “lower grip surfaces for the purpose of … [providing] a proper hand positioning touch mouse.” It is unclear if the lower grip surfaces themselves provide the touch mouse itself, or if they merely provide a location for the mouse. 
Claim 1 recites “”the power source that supplies the whole system, the intelligent module” which renders the claim indefinite. It is unclear what “whole system” is being referred to, if the power source supplies that system in addition to an intelligent module or if the intelligent module is a separate and unrelated feature of the device, or if there is some other arrangement between the “power source,” the “whole system,” and “the power source.”
Claim 3 recites “the lateral vibration surface” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the circuit board” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “to reach the user contains” which is grammatically incorrect and renders the claim indefinite.
Claim 7 recites “the upper torso” and “the sensor socket” which render the claim indefinite. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites “the microphone housing” and “the tail of the lower body” which render the claim indefinite. There is insufficient antecedent basis for these limitations in the Claim.
Claim 9 recites “the wristband” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the tail,” “bracelet socket,” “the tail cover,” and the wristband” which render the claim indefinite. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites “the LED socket” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the LED ledge,” “the LED socket,” and “the LED gasket” which render the claim indefinite. There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites “the led seal,” “the led bed,” and “the led socket” which render the claim indefinite. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites “a LED radiation direction” and “the LEDs” which render the claim indefinite. There is insufficient antecedent basis for “the LEDs” in the claim. Further, it is unclear if the claimed device is intended to encompass the area in which the LEDs radiate.
Claim 15 recites “the power supply housing” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the power supply housing” and “the spool cover” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the compass” and “the circuit board” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the accelerometer,” “the visual barrier,” and “the circuit board” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the button” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the lid” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “allows to be seen” which renders the claim indefinite. It is unclear what is allowed to be seen.
Claim 22 recites “the module of cane and “the elastic twine” and “the foldable cane” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the folding insert” and “the nose opening” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the wand fixture slot” and “the rope fixture” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “the corresponding joint point” and “the folding point” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “the elastic twist” and “the wand module” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “the lower body mounting screw housing” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “it contains Spool Microphone housing” which renders the claim indefinite. It is unclear what element contains the Spool Microphone housing. 


Please note: due to the extensive number of issues in the claims, some terms may have been overlooked during examination. The applicant is directed to perform a thorough proofreading of the claims and address the above and any other grammatical and/or idiomatic errors, any antecedent basis errors, and any other indefinite language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behm et al. in US Publication 2009/0028003. 
Regarding Claim 1, Behm, teaches (as best understood), a motion-liberating intelligent walking stick that allows the visually impaired user to easily, safely and comfortably walk wherever he wants, comprising the upper body (20) forming the upper assembly, the lower body (60) soft-handed upper grip surfaces and lower grip surfaces for the purpose of providing a soft hand to the user of the visually impaired and to provide a proper hand positioning touch mouse (65), which allows the visually impaired user to communicate with the phone using 
Regarding Claim 2, Behm teaches a lateral vibration surface (the sides) on the lower gripping surface which transmits the vibration of the vibrating motors to the contacting hand of the user.
Regarding Claim 6, Behm teaches a button (65) in the button housing, located in the lower body.
Regarding Claim 7, Behm teaches that the sensor located on the upper torso contains the sensor socket (30) in which the sensor is placed.
Regarding Claim 14, Behm teaches a LED radiation direction (55) , which is the radiation area emitted by the LEDs.
Regarding Claim 15, Behm teaches the power supply housing (in which 120 is housed) on the tail of the lower body where the power supply is located.
Regarding Claim 18, Behm teaches the accelerometer (see Paragraph 0024) at the bottom of the circuit board, which measures the acceleration of the movement of the visual barrier.
Regarding Claim 19, Behm teaches the button (65) which is located on the lower gripping surface and which can be activated or deactivated by the touch pad.
Regarding Claim 20, Behm teaches a tail cap (at the end of the stick) made of elastomer material which closes the tail portion of the intelligent module, which allows the upper body and the lower body to be fixed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benjamin, Jr. et al., Tseng, Hopkins, Pede, Campbell, Behm et al., Belloteau, San Luis et al., Martinez, Gassert et al., Rizzo, Challa, Baqain, Cutrell et al., and Peterson teach smart canes for blind users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636